Case 1:20-ap-01027-NWW            Doc 14 Filed 07/16/20 Entered 07/16/20 18:08:43         Desc
                                  Main Document    Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE


IN RE:
                                                       Case No. 1:18-bk-14988-NWW
JAMES P. KEEL and                                      Chapter 7
JOAN B. KEEL,

     Debtors.


WALTER N. WINCHESTER, SUCCESSOR
TRUSTEE,

     Plaintiff,
                                                       Adversary No. 1:20-ap-01027-NWW
v.

BAYVIEW LOAN SERVICING, LLC, ROBERT
J. WILKINSON, CHAPTER 7 TRUSTEE, JAMES
P. KEEL, AND JOAN B. KEEL.

     Defendants.


                      ANSWER TO COMPLAINT FOR INTERPLEADER

         COMES NOW, Bayview Loan Servicing, LLC (“Bayview”), and files this Answer to the

 Complaint for Interpleader [Doc. 1].

                                              ANSWER

                                I.      JURISDICTION AND VENUE

         1.       Bayview admits the allegations in Paragraph 1.

         2.       Bayview admits the allegations in Paragraph 2.

                                            II.    PARTIES

         3.       Bayview lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in Paragraph 3.



                                                  1
Case 1:20-ap-01027-NWW               Doc 14 Filed 07/16/20 Entered 07/16/20 18:08:43           Desc
                                     Main Document    Page 2 of 5



        4.      Bayview admits the allegations in Paragraph 4 except for the allegation that it is a

 Delaware corporation Bayview is a limited liability company.

        5.      Bayview lacks knowledge or information sufficient to form a belief about the

 truth of the allegation in Paragraph 5.

        6.      Bayview lacks knowledge or information sufficient to form a belief about the

 truth of the allegation in Paragraph 6.

                              III.      FACTS AND CAUSE OF ACTION

        7.      Bayview lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in Paragraph 7.

        8.      Bayview admits that it is the holder of a Deed of Trust dated February 10, 2015 of

 record at GI Book 10401, Page 661, in the Register’s Office for Hamilton County, Tennessee, as

 last assigned to Bayview via Assignment of record in GI Book 11884, Page 344, in the

 Register’s Office for Hamilton County, Tennessee.

        9.      admits the allegations in Paragraph 9.

        10.     Bayview lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in Paragraph 10.

        11.     Bayview lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in Paragraph 11.

        12.     Bayview lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in Paragraph 12.

        13.     Bayview lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in Paragraph 13.




                                                  2
Case 1:20-ap-01027-NWW             Doc 14 Filed 07/16/20 Entered 07/16/20 18:08:43            Desc
                                   Main Document    Page 3 of 5



        14.        Bayview lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in Paragraph 14.

        15.        Bayview lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in Paragraph 15.

        16.        Bayview lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in Paragraph 16.

        17.        Bayview lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in Paragraph 17.

        18.        Bayview lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in Paragraph 18.

        19.        Bayview lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in Paragraph 19.

        20.        Bayview lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in Paragraph 20.

        21.        Bayview lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in Paragraph 21.

        22.        Bayview lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in Paragraph 22.

        23.        Bayview asserts that it is entitled to the surplus funds up to and including the

 amount of its interest and denies that the other named parties to this action are entitled to any

 priority claim.

        24.        Bayview lacks knowledge or information sufficient to form a belief about the

 truth of the allegations in Paragraph 24.



                                                   3
Case 1:20-ap-01027-NWW           Doc 14 Filed 07/16/20 Entered 07/16/20 18:08:43              Desc
                                 Main Document    Page 4 of 5



        25.     Bayview denies each and every allegation not expressly admitted herein,

 including all allegations in the “Wherefore” clause.

                                       CLAIM OF FUNDS

        Bayview asserts that it is the current owner of a debt that was secured by a junior lien

 which encumbered the property prior to the April 24, 2020 foreclosure sale. The Deed of Trust

 evidencing the junior lien was recorded at GI Book 10401, Page 661, in the Register’s Office of

 Hamilton County, Tennessee. Bayview asserts that it is entitled to the full amount of the surplus

 funds up to and including the amount owing on the debt at the time of foreclosure

        Respectfully submitted, this 16th day of July, 2020.

                                                        /s/ Bret J. Chaness
                                                        BRET J. CHANESS (BPR # 31643)
                                                        RUBIN LUBLIN TN, PLLC
                                                        3145 Avalon Ridge Place, Suite 100
                                                        Peachtree Corners, Georgia 30071
                                                        (678) 281-2730 (Telephone)
                                                        (404) 921-9016 (Facsimile)
                                                        bchaness@rlselaw.com

                                                        Attorney for Bayview Loan Servicing, LLC




                                                 4
Case 1:20-ap-01027-NWW               Doc 14 Filed 07/16/20 Entered 07/16/20 18:08:43      Desc
                                     Main Document    Page 5 of 5



                                     CERTIFICATE OF SERVICE

         I certify that on July 16, 2020, the within and foregoing was filed via CM/ECF, which

 will serve notice on all parties.


                                                      /s/ Bret J. Chaness
                                                      BRET J. CHANESS (BPR# 31643)




                                                  5
